DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Refer to Publication US 20200224958 for paragraph citations.


Claim Objections
Claims 1, 18, and 20 are objected to because of the following informalities:

 Claim 1 lacks an article prior to the “flow path layer”, such as –a--.
Claim 18 lacks an article prior to the “first opening”, such as –a--.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:

Heat exchange device in claim 8, where the heat exchange device is described as an evaporator in the Specification (¶ 78); and

Temperature adjusting device in claim 8, where the temperature adjusting device is described as a heater, cooler, evaporator, or heat absorber (¶ 28).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites “the temperature adjusting device” which lacks antecedent basis. As best understood from the specification ([0027] and [0123]), the heat exchange device and the temperature adjusting device refer to the same structure. For the purpose of examination “the temperature adjusting device” will be interpreted as “the heat exchange device.”
Claim 20 recites “the flow path housing” which lacks antecedent basis.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 16 recites: The refrigerator of claim 16, further comprising: an outer plate provided at a front surface of the partition to cover the suction port and including an opening corresponding to the discharge port.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Because claim 10 is the only other claim that includes a “partition” and in the interests of advancing prosecution, the Office interprets and suggests amending claim 16 to recite: The refrigerator of claim 10 [[16]], further comprising: an outer plate provided at a front surface of the partition to cover the suction port and including an opening corresponding to the discharge port.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by CHAE SU NAM (KR 20110020482, hereinafter NAM).
Regarding claim 18, NAM discloses: A refrigerator (1) comprising:
a heat exchanger (200); 
a fan housing (400) having a cavity (FIG. 3 and 6; space between 500 and 700) and a first opening (within 311) and a second opening (within 311) to the cavity;
a fan (401) positioned in the cavity of the fan housing to generate air flow from the heat exchanger to one or more of the first opening or the second opening;
a cover (300) provided over the heat exchanger, the fan, and the fan housing, the cover including a first discharge port (102);
a duct (100) that couples the first opening of the fan housing and the first discharge port of the cover; and
a guide (inner surface of 100) that defines a flow path (represented by arrows in FIG. 7) between the second opening and a second discharge port (102) that is spaced from the first discharge port.

Regarding claim 20, NAM as modified teaches all the limitations of claim 18. NAM additionally teaches:
wherein the cover (300) further includes a first suction port (310) through which air flows to the heat exchanger (200), and a flow path housing (500) further includes a second suction port (510) that is spaced from the from the first suction port, and
wherein the refrigerator further comprises a return duct (see FIG. 7) positioned to connect the second suction port (510) and the heat exchanger.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEOLHWAN KIM (US 2013000333, hereinafter KIM) in view of CHAE SU NAM (KR 20110020482, hereinafter NAM).
Regarding claim 1, KIM discloses: A refrigerator (1) comprising:
a cabinet (10);
a wall (see FIG. 12 illustration below) that is provided in the cabinet and is formed with a discharge port (610) and a suction port (26);
a flow path layer (600) that is provided in the wall and forms a discharge flow path (represented by arrows in 600) that guides air to the discharge port.

    PNG
    media_image1.png
    1224
    984
    media_image1.png
    Greyscale

Regarding claim 1, KIM may not explicitly disclose: a fan housing that includes a conduit that guides air to the discharge flow path, the fan housing being formed with an opening coupled to the conduit and an outlet spaced apart from the opening; and a fan that is received inside the fan housing.
Regarding claim 1
a fan housing (400) that includes a conduit (see FIG. 6 illustration below) that guides air to the discharge flow path, the fan housing being formed with an opening (FIG. 3 and 6; space between 500 and 700) coupled to the conduit and an outlet (311) spaced apart from the opening; and
a fan (401) that is received inside the fan housing.


    PNG
    media_image2.png
    1199
    767
    media_image2.png
    Greyscale


NAM (FIGS. 3-7) creates a modular fan assembly out of the fan housing to improve modularization for installation, repairs, and maintenance.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KIM with the teachings of NAM to create a modular fan assembly out of the fan housing to improve modularization for installation, repairs, and maintenance.

Regarding claim 2, KIM as modified teaches all the limitations of claim 1. NAM additionally teaches:
wherein the conduit has a leading end (see FIG. 6 illustration above) and a trailing end (see FIG. 6 illustration above) associated with the opening, the leading end being provided closer to an outer circumference (see FIG. 6 illustration above) of the fan than the trailing end, and
wherein the fan is positioned closer to the outlet than to the trailing end of the conduit.

Regarding claim 3, KIM as modified teaches all the limitations of claim 2. NAM additionally teaches:
further comprising:
a guide (see FIG. 6 illustration above) that directs air from the fan to the outlet.

Regarding claim 4, KIM as modified teaches all the limitations of claim 3. NAM additionally teaches:
wherein the fan is positioned between (see FIG. 6 illustration above) the conduit and the guide. As the NAM fan (401) is within the conduit, the fan is also between the conduit and the guide.

Regarding claim 5, KIM as modified teaches all the limitations of claim 3. NAM additionally teaches:
wherein a length (see FIG. 3 illustration below) of the conduit in a horizontal direction (see FIG. 3 illustration below) is greater than a length (see FIG. 3 illustration below) of the guide in the horizontal direction.


    PNG
    media_image3.png
    627
    947
    media_image3.png
    Greyscale


Regarding claim 6, KIM as modified teaches all the limitations of claim 3. NAM additionally teaches:
wherein a first distance (see FIG. 6 illustration below) between the trailing end of the conduit and the fan is greater (see FIG. 6 illustration below) than a second distance (see FIG. 6 illustration for claim 6 below) between the guide and the fan.


    PNG
    media_image4.png
    1199
    855
    media_image4.png
    Greyscale


Regarding claim 7, KIM as modified teaches all the limitations of claim 1. KIM additionally discloses:
an inner cover (see FIG. 12 illustration above) that includes an additional discharge port (422; FIGS. 12-13) and an additional suction port (424; FIGS. 12-13); and
a discharge duct (422) that guides air flow between the outlet of the fan housing and the additional discharge port of the inner cover.

Regarding claim 8, KIM as modified teaches all the limitations of claim 7. KIM additionally discloses:
a heat exchange device (410) provided adjacent to the fan housing,
wherein the inner cover covers the fan housing and the heat exchange device.

Regarding claim 9, KIM as modified teaches all the limitations of claim 7. KIM additionally discloses:
wherein the additional discharge port (422) is positioned lower (see FIG. 12 illustration above, there are 424 above 422) than the discharge port (422) and the suction port (424).

Regarding claim 10, KIM as modified teaches all the limitations of claim 7
a partition (see FIG. 12 illustration above) that divides an interior (see FIG. 12 illustration above) of the cabinet into two storage spaces (30) and is positioned between the suction port and the additional discharge port.

Regarding claim 11, KIM as modified teaches all the limitations of claim 1. KIM additionally discloses:
a first damper (242) configured to adjust amount of air flowing into the discharge flow path (represented by arrows in 600), and
a second damper (232) configured to adjust amount of the air flowing to the outlet. KIM (¶¶ 77 and 115-120; FIGS. 12-13) teach that cold air circulates through compartments (20 and 100) via ducts (500 and 600) and dampers (232 and 242).

Regarding claim 12, KIM as modified teaches all the limitations of claim 11. KIM additionally discloses:
wherein the discharge flow path (represented by arrows in 600) includes an inlet (240) communicating with the first damper and a plurality of branch flow paths (flow to 610) connected to the inlet.

Regarding claim 13, KIM as modified teaches all the limitations of claim 1
an outer plate (310) configured to cover a front surface (320) of a wall (300 and 100) and including openings (FIG. 7) corresponding, respectively, to a discharge port (311) and a suction port (510).

Regarding claim 14, KIM as modified teaches all the limitations of claim 1. NAM additionally teaches:
wherein a discharge flow path (represented by arrows in FIG. 6) includes a plurality of branch flow paths (311; FIGS. 3 and 7) connected to the fan housing (400) and spaced apart from each other.

Regarding claim 15, KIM as modified teaches all the limitations of claim 1. KIM additionally discloses:
wherein the wall further includes a diverter surface (232 and 242) that is received in the fan housing to block air flow to an outlet (230 and 240).

Regarding claim 16, KIM as modified teaches all the limitations of claim 10. KIM additionally discloses:
an outer plate (500) provided at a front surface (see FIG. 12 illustration above) of the partition (see FIG. 12 illustration above) including an opening (see FIG. 12 illustration above) corresponding to the discharge port (102).
Regarding claim 16, KIM as modified may not explicitly disclose: an outer plate provided at a front surface of the partition to cover the suction port and including an opening corresponding to the discharge port.
Regarding claim 16, NAM additionally teaches:
an outer plate (310) to cover the suction port (510) and including an opening (FIG. 7) corresponding to the discharge port (311).
Thus, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02).


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM and NAM in view of MYUNG-HOON CHO (US 20160273823, hereinafter CHO).
Regarding claim 17, KIM as modified teaches all the limitations of claim 1.
Regarding claim 17, KIM as modified may not explicitly teach: wherein the flow path layer includes an expanded polystyrene (EPS) material.
Regarding claim 17, CHO teaches:
wherein a flow path layer (60) includes an expanded polystyrene (EPS) material (¶ 58). 
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the combination of KIM and NAM with the teachings of CHO to employ a duct composed of expanded polystyrene material.


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAM in view of KIM.
Regarding claim 19, NAM as modified teaches all the limitations of claim 18. NAM as modified may not explicitly disclose: a diverter that is coupled to the guide and includes a surface that is positioned to block the first opening.
Regarding claim 19, KIM teaches:
a refrigerator having a diverter (232 or 242) that is coupled to a guide (200) and includes a surface (the surface of 232 or 242) that is positioned to block a first opening (102 or 610). KIM (FIGS. 12-12) employs a duct with diverters to adjust cold airflows between cooling areas.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine NAM with the teachings of KIM to employ a duct with diverters to adjust cold air flows between cooling areas.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763


/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763